Case: 12-1506    Document: 31       Page: 1   Filed: 09/21/2012




          NOTE: This order is nonprecedential.


  Wniteb ~tate5 (!Court of ~peaI5
      for tbe jfeberaI (!Circuit

                     APPLE INC.,
                    Plaintiff-Appellee,
                            v.
 SAMSUNG ELECTRONICS CO., LTD., SAMSUNG
 ELECTRONICS AMERICA, INC., AND SAMSUNG
   TELECOMMUNICATIONS AMERICA, LLC,
           Defendants-Appellants.


                         2012-1506


   Appeal from the United States District Court for the
Northern District of California in case no. 11-CV-1846,
Judge Lucy H. Koh.


                     ON MOTION


                       ORDER
     Samsung Electronics Co., Ltd. et al. submit a motion
for limited remand.
   Upon consideration thereof,
   IT Is ORDERED THAT:
Case: 12-1506       Document: 31   Page: 2     Filed: 09/21/2012




APPLE INC. V SAMSUNG ELECTRONICS CO., LTD.                      2
   Apple, Inc. is directed to respond no later than 12:00
p.m. on September 25, 2012.

                                   FOR THE COURT


      SEP 21 2012                  /s/ Jan Horbaly
         Date                      Jan Horbaly
                                   Clerk
cc: Kathleen M. Sullivan, Esq.
    Michael A. Jacobs, Esq.
s19
                                                  COUJt~EALS
                                             u.s.THE FEDERAL CIRCUITFOR
                                                  SEP 21ZU1Z
                                                      JAN HORBALY
                                                         CLERK